Luke, J.
The conviction of the defendant being dependent upon the evidence of accomplices, and there being no corroborating circumstances which in themselves and independently of the testimony of the accomplices directly connected him with the crime, it was error to overrule his *278motion for a new trial. See Baker v. State, 14 Ga. App. 578 (4) (81 S. E. 369), and cases cited.
Decided December 12, 1922.
J. A. Darsey, J. J. Flynt, for plaintiff in error.
E. M. Owen, solicitor-general, W. H. Beck, W. H. Conner, con- . tra.

Judgment reversed.


Broyles, O. J., and Bloodworth, J., concur.